Citation Nr: 0524693	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from October 1956 to July 
1979. 

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In his January 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing before the Board in Washington, 
D.C.  He instead was scheduled for an RO hearing in May 2003, 
but in a May 2003 statement in support of claim (VA Form 21-
4138) he reiterated that he did not want an RO hearing.  
So subsequently, he was scheduled for a Board hearing in 
Washington, D.C., to be held in January 2004.  But in another 
statement in support of claim, received in October 2003, he 
indicated he would not be able to attend the hearing and 
requested, instead, that his appeal be reviewed based on the 
evidence submitted.  Accordingly, the Board will review his 
case as if he withdrew his request for a Board hearing.  See 
38 C.F.R. § 20.702(e) (2004).

The veteran did not initiate an appeal of a January 2003 RO 
decision, of which he was notified that same month, denying 
service connection for residuals of a cholecystectomy and 
residuals of a right nephrectomy.  So those additional claims 
are not before the Board.  38 C.F.R. § 20.200 (2004).  

The Board remanded this case to the RO in January 2004 for 
further development.  The case since has been returned to the 
Board for further appellate consideration.  




FINDING OF FACT

The veteran's hypertension initially manifested years after 
his discharge from the military, prior to his service-
connected diabetes mellitus, and is not shown by competent 
medical evidence to be related to his service in the military 
or to have been caused or aggravated by his service-connected 
diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2004); and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA was signed into law on November 9, 2000, and 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Proper VCAA notice must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Here, the veteran's service medical records (SMRs) and his 
private clinical records are on file.  He declined the 
opportunity to testify at a hearing in support of his claim.  
38 C.F.R. § 20.700(a).

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  In fact, in an October 2003 
statement in support of claim, VA Form 21-4138, the veteran 
expressly stated that he wanted his appeal determined on the 
basis of the evidence already submitted.  

Nevertheless, the Board remanded the case to the RO in 
January 2004 to obtain information about VA and private 
clinical records, and those records themselves, but no 
further information about this has been provided by the 
veteran.  

Also, a VA examination and medical opinion were obtained to 
determine the cause of the veteran's hypertension - and, 
specifically, whether this condition is due to his service in 
the military, including his already service-connected 
diabetes mellitus.  VA requested the examination and 
resulting medical opinion to comply with 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002) and 38 C.F.R. § 3.159(c)(4)(i) 
(2004).



The veteran was notified of the VCAA's requirements in 
January and February 2004 letters, so after the July 2002 
rating decision being appealed.  But in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held that even 
if there is an error in the timing of the notice, i.e., the 
VCAA notice did not precede the RO's initial adjudication of 
the claim, the error could be effectively cured by affording 
the veteran a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of 
adjudication is unaffected.  Such is the situation here, 
especially given the additional development of the claim the 
Board directed take place when remanding this case to the RO 
in January 2004.  And aside from this, remember the veteran's 
clearly stated preference to have his case adjudicated on the 
basis of the existing evidence of record.  Accordingly, 
no further development is required to comply with the VCAA or 
the implementing regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Governing Statutes and Regulations

The veteran claims that his hypertension may have been caused 
or aggravated by his service-connected diabetes mellitus, 
which has been evaluated as 20 percent disabling.

Service connection for diabetes was granted by a December 
2001 rating decision on a presumptive basis due to the 
veteran's service in Vietnam, even though diabetes was not 
diagnosed until 2001.

For service connection also to be granted for his 
hypertension, the facts, as shown by the evidence, must 
establish this condition was incurred in service or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Furthermore, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Certain per se chronic conditions, such as hypertension, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection is also permissible for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection is possible on a secondary basis, as well, 
for disability that is proximately due to or the result of a 
service-connected disorder.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition is 
aggravating another condition, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Background

The service medical records (SMRs) do not show elevated blood 
pressure readings, but in the medical history questionnaires 
he completed in conjunction with examinations in February and 
November 1965, the veteran complained of chest pain.  No 
actual disability or disease was noted, however.  And in June 
1975, when he complained of gas around his heart area, the 
impression was cardiac anxiety.  An electrocardiogram (EKG) 
in May 1976 revealed bradycardia and another EKG in February 
1979, in conjunction with his retirement from the military, 
also revealed sinus bradycardia.  

Records of the Trident Regional Medical Center reflect that, 
in May 1997, the veteran had an elevated blood pressure of 
150/92, an abnormal EKG, and a diagnosis of syncope of 
unknown ideology.  Records of Dr. Ho indicate that, in July, 
August, and September 1999, the veteran also had elevated 
blood pressure readings, took medication for hypertension, 
and had a lipid disorder.  In April 2001 diabetes was 
diagnosed.

On VA examination in May 2002 it was reported the veteran had 
taken oral medication for diabetes since April 2001 and had 
experienced high cholesterol for three years.  

When hospitalized at the Trident Regional Medical Center in 
September 2002, for a cholecystectomy, computerized tomograms 
of the veteran's abdomen in September and October 2002 
revealed an enlarged right kidney and a right renal mass 
consistent with renal cell carcinoma.  He underwent a right 
radical nephrectomy in November 2002. 

The veteran had another VA examination in November 2002 to 
determine whether his gallbladder and kidney problems were 
secondary to his service-connected diabetes mellitus.  The 
evaluating physician concluded it was "much less likely than 
yes that either [the veterans'] cholelithiasis or his renal 
cancer [was] secondary to his diabetes mellitus."

Following remand of this case in January 2004, the veteran 
had another VA examination in February 2004.  Unfortunately, 
though, his claims file was not available for review.  The 
examination yielded a diagnosis of diabetes mellitus, type 2, 
with some very mild peripheral neuropathy and some erectile 
dysfunction.  The evaluating physician indicated the erectile 
dysfunction was as likely as not multi-factorial, being due 
to both the service-connected diabetes and the nonservice-
connected hypertension.  



Because the claims file was not available for review during 
the February 2004 examination, and since a relevant opinion 
was not rendered, the case was referred to a VA physician in 
February 2005 for a medical opinion concerning the cause of 
the hypertension, as requested in the Board's January 2004 
remand.  The February 2005 VA physician reviewed the 
veteran's claims file and concluded his hypertension had 
preceded the onset of his service-connected diabetes by 
several years.  Therefore, the diabetes did not cause the 
hypertension.  Diabetes only caused hypertension in patients 
with significant renal compromise, which was not present in 
the veteran's case, based on laboratory studies as recent as 
in February 2004.  Also, the diabetes did not significantly 
aggravate the hypertension.  This is consistent with the 
findings of Dr. Anderson in May 2002, when he responded that 
the hypertension did not cause the diabetes.  There also was 
no indication the veteran's hypertension had its onset or 
beginnings during or within one year of his discharge from 
military service in July 1979.  

Analysis

There is an unrefuted, probative VA medical opinion of record 
definitively stating the veteran's hypertension initially 
manifested years after his discharge from the military (so 
not within the one-year presumptive period following service) 
and is not attributable to his service in the military - 
including his service-connected diabetes mellitus.

Competent medical evidence is required to establish a nexus 
(i.e., link) between a current disability and military 
service or between a current disability and a 
service-connected disability.  This type of medical nexus 
evidence is necessary to substantiate lay allegations because 
laypersons do not have the professional medical training 
and/or expertise to render competent medical diagnoses or 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494, 95 (1992); see, too, Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Hasty v. Brown, 13 Vet. 
App. 230 (1999).  

The Board is mindful that it cannot make its own independent 
medical determination.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Indeed, this was the very reason the Board obtained 
the medical nexus opinion in question  And the Board has the 
responsibility of weighing the evidence - including the 
medical evidence, for purposes of determining where to give 
credit and where to withhold the same.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995)).  This responsibility is more 
difficult when medical opinions diverge.  But in this 
particular case there is no such diversity of 
medical opinions.  Rather, the only competent medical 
evidence is the February 2005 VA medical opinion - which 
clearly does not support the claim, rather, refutes it.  So 
the claim must be denied because the preponderance of the 
evidence is unfavorable, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for hypertension is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


